DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/2/2022 has been entered. Claims 1-2 and 4-16 remain pending the application.

Response to Arguments
Applicant's arguments filed on 6/2/202 have been fully considered but they are moot.
Applicant argues on pages 5-6 that the previously cited art does not disclose the newly added limitations to the independent claim. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Adams (US20060020165) and Kwok (US20080192459) to disclose these limitations in the claim as best understood by the Examiner. Accordingly, this arguments are moot.
The Examiner believes that the best way to advance prosecution would be positively recite each limitation in the claims which are currently either intended used, functional language, or otherwise not given patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “said rod and sleeve arrangement” in line 19. This limitation lacks antecedent basis in the claims. Although a rod and sleeve and been set forth, no rod and sleeve arrangement has been set forth.
Regarding claim 1, claim 1 recites the limitation “a lower joint arm can be rotated” in line 20. It is unclear how this lower arm joint relates to the upper arm or the to telescopic rod and sleeve since the lower joint arm is not positively recited. It also unclear how a lower joint arm can be rotated if it is not required to be a part of the system. To overcome this rejection the Examiner recommends positively reciting the lower arm joint with respect to the system.
Regarding claim 1, claim 1 recites the limitation “about 90 degrees” in line 21. The term “about” is a relative term which renders the claim indefinite. The term “about 90 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what angles would be “about 90 degrees”.
Regarding claim 1, claim 1 recites the limitation “the upper arm’s inner core or adjustable outer sleeve” in lines 22-23. This limitation lacks antecedent basis in the claims. No upper arm’s inner core or adjustable outer sleeve have previously been set forth. It is unclear how this inner core or outer sleeve relate to the rest of the system since they are not positively recited. It also unclear how an inner core or sleeve can be interconnected if it is not required to be a part of the system. To overcome this rejection the Examiner recommends positively reciting the upper arm’s inner core and adjustable outer sleeve with respect to the system.
Regarding claim 1, claim recites  the limitation “whereby the upper arm's inner core or adjustable outer sleeve is interconnected via a screw threaded bar to the lower joint arm via a matching screw, so that an upper threaded screw can be screwed clock-wise or anti-clockwise to lift or lower the lower joint arm with respect to the upper arm” in lines 22-26. However, the lower joint arm has not been positively recited so it is unclear how the inner core or sleeve can interact with something that is not necessarily part of the system. To overcome this rejection the Examiner recommends positively reciting the lower arm joint with respect to the system.
Regarding claim 1, claim 1 recites the limitation “in order to change the angular tile of the Dewar helmets”. Although this could potentially be interpreted as intended use, for the sake of compact prosecution the Examiner is seeking clarity. It is unclear what this limitation in the claim is attempting to modify. What is changing the angular tile of the Dewar helmets? Lowering the lower joint arm? Rotating the lower joint arm? Incorporating a flexible joint? Something else? Clarification is required.
Regarding claim 2, claim 2 recites “means for multifunctional multi-sensor (MMS) selectable or reconfigurable sensor”. This does not appear to make grammatical sense since nouns are listed after the phrase “means for”. Clarification is required. To overcome this rejection the Examiner recommends replacing “means for” with the word “a” or deleting the listed components and listing steps such as “simultaneous electroencephalographic monitoring capabilities” from the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Warden (US5713354) in view of Adams (US20060020165), and Kwok (US20080192459).
Regarding claim 1, Warden discloses in Figure 7 a magnetic monitoring system for imaging, monitoring, scanning or mapping for brain, heart or other body part physiological activity or functions of subjects including children and adults (Warden, Col 1, lines 10-14; “This invention relates to the measurement of magnetic fields produced by the brain of a human subject, and, more particularly, to an approach for performing such measurements using an array of sensors surrounding the head of the subject”), the system comprising of:
a magnetoencephalographic or magnetocardiographic or general body investigational system incorporating super-conducting quantum interference device (SQUID) sensors for brain or other body activity or function (Warden, Col 4, lines 32-43; “The present invention is embodied in a biomagnetometer apparatus 20 for obtaining biomagnetic data from a head 22 of a human subject 24. […] a detector, preferably a superconducting quantum interference device 30 ("SQUID")”);
a plurality of Dewar helmets (array 26 and array 122) of variable sizes and shapes (Warden, Col 8, lines 32-62; “In the embodiment 120, the wall 35 of the dewar vessel 34 is modified so as to accommodate a second array of sensors 122 including a number of pickup coils 124 and associated SQUIDs 126.”) (Warden, Col 4, lines 32-35; “The apparatus 20 includes an array 26 of magnetic field sensors”) (Warden, Figure 7; showing two sets of interfaces (array 26 and array 122)); and
a plurality of monitoring interfaces (coils 28 and coils 124) (Warden, Col 8, lines 32-62; “In the embodiment 120, the wall 35 of the dewar vessel 34 is modified so as to accommodate a second array of sensors 122 including a number of pickup coils 124 and associated SQUIDs 126.”) (Warden, Col 4, lines 32-35; “The apparatus 20 includes an array 26 of magnetic field sensors  in the form of pickup coils 28”) (Warden, Figure 7);
wherein the sensor system helmet is moveable by horizontal Dewar rotation, vertical adjustment or angular tilting (Warden, Col 8, lines 1-13; “The dewar vessel 34 is pivoted to the +45 degree position. The support stand 64 is then moved into place with the helmet-shaped recess 54 over the head of the subject, as shown in FIG. 4. (The measurement with the subject in the sitting position, FIGS. 1 or 3, is ordinarily accomplished with the pneumatic bed 68 as low as possible in order to provide overhead clearance for the dewar vessel 34 inside the ceiling of the MSR 46.)”) (Warden, Figure 3-5; showing different configurations after movement of the system and showing that positioning of the helmet is part of the process).
Warden does not clearly and explicitly disclose a vertical Dewar rotation telescopic rod and sleeve; wherein the vertical Dewar rotation telescopic rod and sleeve uses a clamp bracket mechanism, and can be fitted to the outside of a helium fill chamber in a manner where an arrangement of cogs and connection rods or chains interacting with the vertical Dewar rotation telescopic rod and sleeve in a manner where a manual wheel adjustment or automatic computer controlled motor servo adjustment can horizontally rotate the Dewar helmets to a desired position across a 360 degree range of rotational positions is used, and wherein the vertical Dewar rotation telescopic rod and sleeve incorporate a flexible joint, whereby the said rod and sleeve arrangement resides in an upper arm of the flexible joint, so that a lower joint arm can be rotated with respect to the upper arm across a range from 0 degrees to plus or minus about 90 degrees, via a series of manual or automatically driven cogs and/or drive chains or belts to a rotational position required whereby the upper arm's inner core or adjustable outer sleeve is interconnected via a screw threaded bar to the lower joint arm via a matching screw, so that an upper threaded screw can be screwed clock-wise or anti-clockwise to lift or lower the lower joint arm with respect to the upper arm, in order to change the angular tile of the Dewar helmets.
In an analogous adjustable medical sensor field of endeavor Adams discloses a vertical rotation telescopic rod (shaft 36) and sleeve (sheath 10) (Adams, Para 20; “A shaft 36 of the endoscope 34 is insertable in the bore 26 and in the hollow interior 28 of the sleeve member 12.”), wherein the vertical rotation telescopic rod and sleeve incorporates a joint (joint 13) (Adams, Para 25; “joint 13 of proximal sleeve section 12a and distal sleeve section 12 b is shown greatly enlarged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden to include a vertical Dewar rotation telescopic rod and sleeve, wherein the vertical rotation telescopic rod and sleeve incorporates a joint in order to adjust the sensor as needed for examination as taught by Adams (Adams, Para 6-7). 
The limitation “wherein the vertical Dewar rotation telescopic rod and sleeve uses a clamp bracket mechanism” is interpreted as a recitation of functional language since a clamp bracket mechanism is not positively recited. Therefore, a telescopic rod which is physically capable of using a clamp bracket mechanism is interpreted as meeting these limitations in the claim and the clamp bracket mechanism is not given any patentable weight. The Examiner recommends positively reciting the component so that claim requires the component. Accordingly, Warden as modified by Adams above is interpreted as disclosing this limitation in the claim.
The limitation “can be fitted to the outside of a helium fill chamber in a manner where an arrangement of cogs and connection rods or chains interacting with the vertical Dewar rotation telescopic rod and sleeve in a manner where a manual wheel adjustment or automatic computer controlled motor servo adjustment can horizontally rotate the Dewar helmets to a desired position across a 360 degree range of rotational positions is used” emphasis added, does not positively recite a helium chamber, cogs, rods, chains, or any of the other components listed. Therefore, a telescopic rod which is physically capable of being fit in the manner described is interpreted as meeting these limitations in the claim and all of the listed components are not given patentable weight. The Examiner recommends positively reciting the components so that claim requires the components. Accordingly, Warden as modified by Adams above is interpreted as disclosing this limitation in the claim.
In an analogous patient imaging system field of endeavor Kwok discloses incorporating a flexible joint (Kwok, Para 39; “preferably mounted to a flexible and/or adjustable positioning joint, such as gimbals or ball joint 85”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams above to include a flexible joint in order to allow a user to adjust the direction of the sensor as needed as taught by Kwok (Kwok, Para 39).
The limitation “in order to change the angular tiles of the Dewar helmets” is interpreted as a recitation of functional use and is therefore not given patentable weight. A device meeting the structural requirements of the claim is interpreted as meeting this limitation in the claim as well. Accordingly, Warden as modified by Adams and Kwok above is interpreted as disclosing this limitation in the claim.
Warden as modified by Adams and Kwok above is interpreted as disclosing the limitations of claim 1 as best understood by the Examiner in view of the clarity deficiencies outlined above and in view of the claim interpretation discussed above.

Regarding claim 2, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above further discloses means for multifunctional multi-sensor (MMS) selectable or reconfigurable sensor (Warden, Figure 7; showing two different sensor arrays which are reconfigurable) (Warden, Col 8, line 63 – Col 9, lines 12; discussing how array 26 is used to measure brain activity and array 122 is used to measure activity in other body parts such as the heart and discussing how the system is adjusted to perform these measurements).

Regarding claim 4, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above further discloses an MMS (Warden, Figure 7; showing two different sensor arrays which are reconfigurable) (Warden, Col 8, line 63 – Col 9, lines 12; discussing how array 26 is used to measure brain activity and array 122 is used to measure activity in other body parts such as the heart and discussing how the system is adjusted to perform these measurements) incorporating a three-dimensional sensor system positioning adjustment capability for the plurality of Dewar Helmets (Col 8, lines 1-13; “The dewar vessel 34 is pivoted to the +45 degree position. The support stand 64 is then moved into place with the helmet-shaped recess 54 over the head of the subject, as shown in FIG. 4. (The measurement with the subject in the sitting position, FIGS. 1 or 3, is ordinarily accomplished with the pneumatic bed 68 as low as possible in order to provide overhead clearance for the dewar vessel 34 inside the ceiling of the MSR 46.)”) (Warden, Figure 3-5; showing different configurations after movement of the system and showing that positioning of the helmet is part of the process) for optimal spatial resolution, signal sensitivity, and/or enhanced multi-modal image co-registration precision (Warden, Col 1, lines 26-32; “The sensor is desirably placed as closely as possible to the head of the subject whose brain signals are to be measured, because the strength of the magnetic field decreases rapidly with distance from the source”).

Regarding claim 6, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above further discloses a shared or common coolant system including single reliquification coolant system (Warden, Col 4, lines 57-61; “The dewar body 36 functions as an insulated vessel that contains a cryogenic liquid 40. The required type of cryogenic liquid 40 is determined in part by the cooling requirements of the SQUID”) (Warden, Figure 7; showing that both arrays are part of the same vessel 36).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 4 above, and in further view of Holzner (DE10234676, hereafter reciting to a machine translation of DE10234676).
Regarding claim 5, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 4 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose wherein the three-dimensional sensor system is positioned automatically.
In an analogous magnetic brain activity monitoring system field of endeavor Holzner discloses wherein a three-dimensional sensor system is positioned automatically (Holzner, Para 77-81; discussing using an intermediate system for automatic adjustment of sensor positioning and density; “let yourself locally change the sensor density of an extracranial sensor grid. In a further advantageous embodiment, this change takes place automated, controlled or regulated via the intermediate unit […] run additionally on the intermediate unit real-time and automatic procedures for Density and positioning optimization of sensors and transmitters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above wherein the three-dimensional sensor system is positioned automatically as taught by Holzner in order to make it easier to use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of Robinson (EP1049402).
Regarding claim 7, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose simultaneous electroencephalographic monitoring capabilities.
In an analogous SQUID sensor system field of endeavor Robinson discloses simultaneous electroencephalographic monitoring capabilities (Robinson, Para 34; “Additionally, EEG or other data of interest may be collected simultaneously with the measurements made by array 112 of magnetic sensors and reference sensor system 124 and, for example, system electronics 140”) (Robinson, Para 34-36; describing this combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above to include simultaneous electroencephalographic monitoring capabilities in order to improve SNR of brain activity underlying a particular sensory or motor event as taught by Robinson (Robinson, Para 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, Kwok, and Robinson as applied to claim 7 above, and in further view of Engels et al. (WO2013026749, hereafter Engels).
Regarding claim 8, Warden as modified by Adams, Kwok, and Robinson above discloses all of the limitations of claim 7 as discussed above.
Warden as modified by Adams, Kwok, and Robinson above does not clearly and explicitly disclose precision co-registration fiducial options.
In an analogous SQUID sensor system field of endeavor Engels discloses precision co-registration fiducial options (Engels, Para 6; “For an effective EEG/MEG analysis, it is required that the recorded electromagnetic data be referenced in the subject's anatomical space, commonly referred to as co-registration”) (Engels, Para 18; “According to the invention, there is provided a method of locating EEG and/or MEG sensors arranged on a head of a human or animal subject relative to said head, as set out in the appended claims”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams, Kwok, and Robinson above to include precision co-registration fiducial options in order to allow for effective EEG/MEG analysis as taught by Engels (Engels, Para 6).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of Lee et al. (Lee et al., A whole-head magnetoencephalography system with compact axial gradiometer structure, 2009 Supercond. Sci. Technol. 22 045023, hereafter Lee).
Regarding claim 9, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose a Double Relaxation Oscillator SQUID (DROS) system with closed-coupled SQUID chip and coil, enabling high flux to voltage sensitivity
In an analogous SQUID sensor system field of endeavor Lee discloses a Double Relaxation Oscillator SQUID (DROS) system with closed-coupled SQUID chip and coil, enabling high flux to voltage sensitivity (Lee, Pg 2, Section 2.1; “As a novel approach to increase the flux-to-voltage transfer, we used a double relaxation oscillation SQUID (DROS) […] The design of the signal SQUID was based on the Ketchen-type DC SQUID having a washer-type SQUID loop with a tightly coupled input coil.”) (Lee, Pg 2, Col 1, Para 2; “In this study, we used DROSs and measured the voltage outputs of the DROSs directly using room-temperature preamplifiers, and made the FLL circuits compact”) (Lee, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above to include a Double Relaxation Oscillator SQUID (DROS) system with close coupled SQUID chip and coil, enabling high flux to voltage sensitivity in order to simplify the readout electronics of the system as taught by Lee (Lee, Abstract).

Regarding claim 10, Warden as modified by Adams, Kwok, and Lee above discloses all of the limitations of claim 9 as discussed above.
Warden does not clearly and explicitly disclose wherein the close coupled SQUID chip and coil is configured for maximal flux to voltage sensitivity, thereby minimizing the stray pickup noise and impedance (resistance; inductance; capacitance) by way of virtual direct coupling between SQUID amplification chips and corresponding pick-up coils.
However, Lee further discloses wherein the close coupled SQUID chip and coil is configured for maximal flux to voltage sensitivity (Lee, Pg 2, Section 2.1; “As a novel approach to increase the flux-to-voltage transfer, we used a double relaxation oscillation SQUID (DROS) […] The design of the signal SQUID was based on the Ketchen-type DC SQUID having a washer-type SQUID loop with a tightly coupled input coil.”) (Lee, Pg 2, Col 1, Para 2; “In this study, we used DROSs and measured the voltage outputs of the DROSs directly using room-temperature preamplifiers, and made the FLL circuits compact”), thereby minimizing the stray pickup noise and impedance (resistance; inductance; capacitance) by way of virtual direct coupling between SQUID amplification chips and corresponding pick-up coils (Lee, Pg 2, Section 2.2; “Due to the compact structure of the superconductive connection, the field distortion and stray pickup area could be minimized.”) (Lee, Pg 2, Section 2.1; “A DROS consists of a signal SQUID and a reference junction in series, and is shunted by a relaxation circuit of a resistor and an inductor”) (Lee, Pg 2, Col 1, Para 2; “In this study, we used DROSs and measured the voltage outputs of the DROSs directly using room-temperature preamplifiers, and made the FLL circuits compact”) (Lee, Figure 1).
Lee is interpreted as disclosing this limitation because it is similar to what is described in paragraph 5 of the published specification and in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams, Kwok, and Lee above wherein the close coupled SQUID chip and coil is configured for maximal flux to voltage sensitivity, thereby minimizing the stray pickup noise and impedance (resistance; inductance; capacitance) by way of virtual direct coupling between SQUID amplification chips and corresponding pick-up coils in order to simplify the readout electronics of the system as taught by Lee (Lee, Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of Flynn (US20160136308).
Regarding claim 11, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose localization (i.e. selection and positioning of Dewars fitted with radio frequency therapy and/or Dewar and/or RE beams to be positioned optimally) in terms of neural sources to be avoided in radio frequency targeting or beam-shaping or regions to be targeted for removal or mitigation of cancer cell risk.
In an analogous SQUID sensor system field of endeavor Flynn discloses localization in terms of beam-shaping or regions to be targeted for removal or mitigation of cancer cell risk (Flynn, Para 105; “Small animal models are used to determine the capability of the SQUID relaxometry method for locating the tumors for subsequent hyperthermia therapy. FIG. 30 is a photograph of one such example. The locations of two tumors in this animal were obtained using relaxometry and superimposed on a Magnetic Resonance Image (MRI) of the animal.”) (Flynn, Para 2; “This invention relates to cancer localization, treatment, monitoring of treatment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above to include localization in terms of beam-shaping or regions to be targeted for removal or mitigation of cancer cell risk in order to allow therapy to be directed to the site, optimizing the efficient of the treatment as taught by Flynn (Flynn, Para 3 ).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of Roberts et al. (Roberts et al., Artemis 123: development of a whole-head infant and young child MEG system, Front Hum Neurosci. 2014; 8: 99. Published online 2014 Mar 3. doi: 10.3389/fnhum.2014.00099, hereafter Roberts).
Regarding claim 12, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose whereby the system capabilities include one or more vacuum cooled sensory systems partitioned adjacent to coolant reservoir to enable cool temperature via radiation to minimize vibration and other noise by avoiding the need have coolant flowing over sensitive sensor system components.
In an analogous SQUID sensor system field of endeavor Roberts discloses one or more vacuum cooled sensory systems partitioned adjacent to a coolant reservoir to enable cool temperature via radiation (Roberts, Pg 3, Col 2, Para 2; “allowing many SQUIDs to be run inside the dewar vacuum space with minimal impact on liquid helium consumption”) to minimize vibration and other noise by avoiding the need have coolant flowing over sensitive sensor system components (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1; “The Artemis 123® hardware also incorporates a coil-in-vacuum sensor configuration as opposed to having the sensor geometry immersed in liquid helium. […] The coil-in-vacuum configuration allows placement of the detection-coils (sensors) as close as 6 mm from the scalp, thereby mitigating the second source of source-sensor displacement (sensor to helmet surface distance), and providing a substantial increase in brain signal amplitude compared to a MEG system with the same sensor geometry immersed in liquid helium. Furthermore, a proprietary method for minimizing dimensional changes on cooling has an added benefit of greatly reducing the sensor’s susceptibility to vibration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above whereby the system capabilities include one or more vacuum cooled sensory systems partitioned adjacent to coolant reservoir to enable cool temperature via radiation to minimize vibration and other noise by avoiding the need have coolant flowing over sensitive sensor system components in order to allow closer placement of the sensor and to minimize vibration as taught by Roberts (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1).

Regarding claim 13, Warden as modified by Adams, Kwok, and Roberts above discloses all of the limitations of claim 12 as discussed above.
Warden does not clearly and explicitly disclose a vacuum cooled sensory system, with very low-vibration enabling continuous coolant operation, even during coolant recovery or recycling phases, due to sealed and vacuum chamber separation of sensitive SQUID and other sensor components.
However, Roberts further discloses a vacuum cooled sensory system, with very low-vibration enabling continuous coolant operation, even during coolant recovery or recycling phases, due to sealed and vacuum chamber separation of sensitive SQUID and other sensor components (Roberts, Pg 3, Col 2, Para 2; “allowing many SQUIDs to be run inside the dewar vacuum space with minimal impact on liquid helium consumption”) (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1; “The Artemis 123® hardware also incorporates a coil-in-vacuum sensor configuration as opposed to having the sensor geometry immersed in liquid helium. […] The coil-in-vacuum configuration allows placement of the detection-coils (sensors) as close as 6 mm from the scalp, thereby mitigating the second source of source-sensor displacement (sensor to helmet surface distance), and providing a substantial increase in brain signal amplitude compared to a MEG system with the same sensor geometry immersed in liquid helium. Furthermore, a proprietary method for minimizing dimensional changes on cooling has an added benefit of greatly reducing the sensor’s susceptibility to vibration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams, Kwok, and Roberts above to include a vacuum cooled sensory system, with very low-vibration enabling continuous coolant operation, even during coolant recovery or recycling phases, due to sealed and vacuum chamber separation of sensitive SQUID and other sensor components in order to allow closer placement of the sensor and to minimize vibration as taught by Roberts (Roberts, Pg 2, Col 1, Para 4 – Col 2, Para 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of Cimino et al. (US6602227, hereafter Cimino).
Regarding claim 14, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above further discloses 3-D repositioning super-conducting coolant (Warden, Col 4, lines 57-61; “The dewar body 36 functions as an insulated vessel that contains a cryogenic liquid 40. The required type of cryogenic liquid 40 is determined in part by the cooling requirements of the SQUID”) operability  (Warden, Figure 3-5; showing different configurations after movement of the system and showing that positioning of the helmet is part of the process) (Warden, Col 8, lines 1-13; “The dewar vessel 34 is pivoted to the +45 degree position. The support stand 64 is then moved into place with the helmet-shaped recess 54 over the head of the subject, as shown in FIG. 4. (The measurement with the subject in the sitting position, FIGS. 1 or 3, is ordinarily accomplished with the pneumatic bed 68 as low as possible in order to provide overhead clearance for the dewar vessel 34 inside the ceiling of the MSR 46.)”).
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose an automatic level adjusting Dewar coolant system.
In an analogous electronic device coolant system field of endeavor Cimino discloses an automatic level adjusting coolant system (Cimino, Col 5, lines 33-40; “A cooling system is provided to supply cooling fluid to handheld device 80 by flowing through flues in handheld device 80 thereby removing heat from active elements of device 80. Cooling system 88 is automatically filled and drained as needed. The automatic control is provided by cooling fluid control device 90. Device 90 preferably includes circuitry for measuring and comparing fluid pressure levels.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above to include an automatic level adjusting Dewar coolant system in order to remove heat from active elements and adjust the coolant as needed as taught Cimino (Cimino, Col 5, lines 30-40).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of George et al. (US20060122496, hereafter George).
Regarding claim 15, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose 3D subject scanning and/or pre-scanning system to determine optimal 3-D sensor position co-ordinates and associated optimal positioning control.
In an analogous magnetic sensor system field of endeavor George discloses 3D subject scanning (George, Para 22; “obtained from a standard set of MR images detailing the brain's 3D anatomy”) and/or pre-scanning system to determine optimal 3-D sensor position co-ordinates and associated optimal positioning control (George, Para 8; “a probe or sensor is positioned with respect to a subject by obtaining a magnetic resonance image of at least a portion of the subject, determining an optimal position for the probe or sensor with respect to the subject, based on the magnetic resonance image, and moving the probe or sensor to the optimal position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above to include 3D subject scanning and/or pre-scanning system to determine optimal 3-D sensor position co-ordinates and associated optimal positioning control in order to accurately and precisely position the magnetic sensor as needed as taught by George (George, Para 4-5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Warden, Adams, and Kwok as applied to claim 1 above, and in further view of Kim et al. (US20150057550, hereafter Kim).
Regarding claim 16, Warden as modified by Adams and Kwok above discloses all of the limitations of claim 1 as discussed above.
Warden as modified by Adams and Kwok above does not clearly and explicitly disclose a Dewar positioning safety sensor and/or sensor systems located on and around Dewar and other moving components so that collision with the subject or others in vicinity of the MMS is avoided at all times and under all conditions, including adjustment or repositioning of Dewar, or repositioning of the subject under investigation.
In an analogous medical imaging system with repositioning components field of endeavor Kim discloses a positioning safety sensor and/or sensor systems located on and around the device and other moving components so that collision with the subject or others is avoided at all times and under all conditions (Kim, Para 44; “As a result, each robotic arm 202 can position its objective (i.e., part of the “optical end effector) in a manner to avoid mechanical and optical collision between all other objectives, as well as provide independent access to any location in sample 102 along its axis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warden as modified by Adams and Kwok above to include a Dewar positioning safety sensor and/or sensor systems located on and around Dewar and other moving components so that collision with the subject or others in vicinity of the MMS is avoided at all times and under all conditions, including adjustment or repositioning of Dewar, or repositioning of the subject under investigation as taught by Kim in order to prevent unwanted damage or injury.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793